This was an action brought by the appellee, F. G. Shappard against the appellant, G. W. Batliff, seeking *664to enforce a material-man’s lien. Tliere was judgment by default against the defendant. From this judgment the defendant appeals, and assigns the rendition thereof- as error. The ground upon which the judgment is claimed to be erroneous is> that the count of the complaint in which the plaintiff claims a material-man’s lien does not state a cause of action. The judgment being by default, the question sought to be raised in this court is raised for the first time. In accordance with the statute which provides that “no judgment can be arrested, annulled or set aside for any'matter not previously objected to, if the complaint contains a substantial cause of action,” (Code, § 3333), the court holds that the judgment of the lower court -should be affirmed.
Judgment affirmed.
Opinion by
Sharpe, J.